      Case 1:19-mj-03797-JJO Document 5 Entered on FLSD Docket 11/12/2019 Page 1 of 1


                                          M IN UTE O RDER                                                Page 5

                               M agistrate Judge Chris M .M cAliley
                  AtkinsBuildingCourthouse-6thFloor                            Date:11/8/2019 Time:1:30p.m.
Defendant: TREVOR TELSAINT                  J#225829-104      Case #: 19-3797-M J-O'SULLIVAN

AUSA:                                                  Attorney:         .
Violation: CONSP/COMMITCARJACKING/CARJACkING                S
                                                             urr/ArrestDate:11/8/2019            Y0B:1 99
Proceeding: InitialAppearance                                      CJA Appt:
Bond/PTD Held:C Yes C No                 Recommended Bond:
Bond-setat:                                                        Co-signed by:
 C Surrenderand/ordo notobtain passports/traveldocs                     Language:

 r Reportto PTSas directed/or       x'saweek/month by                    Disposition'
                                                                                    .
   phone:       x'saweek/monthinperson                                    Ayp 'oN cAsE
      Random urine testing by Pretrial
 C Services                                                                                             '
      Treatmentasdeem ed necessary
 RC   Refrainfromexcessiveuseofalcohol                                                       .
 RC   Participateinmentalhealthassessment&treatment                                    S-'         c
 Nr   Maintainorseekfull-timeemployment/education
 Rr   Nocontactwithvictims/witnesses,exceptthroughcounsel
 T Nofirearms
 C Notto encumberproperty
 NC Maynotvisittransportationestablishments
      HomeConfinement/ElectronicM onitoringand/or
      Curfew            pm to             am,paid by
      Allow ances:M edicalneeds,courtappearances,attorneyvisits,
      religious,em ployment
 Nr Travelextendedto:                                                     yjmefromtodayto              excluded
 C Other:                                                                 from SpeedyTrialClock
NEXT CO   APPEARANCE    Date              Time:           Judge:                        Place:
 eportRE Counsel:
PT BondHearing.  .
                                                                      G
                                                                      ' dx:
                                                                          u
                                                                          %                       '
Prelim/ArraignorRemoval:                                                               '-1
StatusConference RE:
D.
 A.R. $q-oï- =.s                                               Timeincourt.
                                 s/chrisM .McAliley                                   MagistrateJudge
